ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion June 6, 1979, 5 Cir., 1979, 596 F.2d 644).
BY THE COURT:
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.
IT IS ORDERED that the causes shall be reheard by the Court en banc on briefs without oral argument. The Clerk shall set a briefing schedule for the filing of supplemental briefs.